Holcomb, J.
(dissenting)—The matter of privilege as to the testimony of a witness, whether on the part of the witness or of the party, is a matter of policy, generally declared by the legislature. At common law, privilege as to communication between physician and patient could not be invoked, while religious confessional privilege was recognized. By virtue of § 1214, subds. 3 and 4, supra, priests and clergymen and physicians are disqualified as witnesses as to communications made by confessors religiously and patients “necessarily” to their physician, upon the invocation of the privilege by confessor or patient in civil actions. This results in a disqualification of the witness by such invocation of privilege on the part of the interested party. The criminal statute recognizes the right of protection on the part of the same classes of witnesses, but does not in terms grant to the confessor or patient the right to object to the testimony or invoke the privilege. Consequently, unless the statute, § 2152, supra, prescribing that the rules of evidence in civil actions so far as practicable shall be applied to criminal prosecutions controls herein, such privilege cannot be invoked by the patient.
Statutory privilege as to testimony is not strictly a rule of evidence, but rather a rule of procedure and a grant of immunity. The great end and aim of judicial investigation is to elicit the exact and entire truth as to the matter under inquiry, so far as human limitations allow, and to declare the truth and embody it in a judicial determination. To that end it is sometimes the wise policy of the law, notwithstanding Professor Wigmore’s ' strictures thereon in-his valuable work (Vol. 4, §2380), to forbid or repress testimony that might be competent and relevant if offered by *482competent witnesses under general rules relating thereto. For example, when the mouth of one party to a transaction is closed by death, it is the wise policy of the law to forbid the other party to that transaction to open his mouth in any adverse proceeding involving the transaction, since, inasmuch as the mouth of the one is closed, the testimony of the other might not be capable of contradiction, and the temptation to frail human nature to falsify, alter, or fabricate material facts is too great to permit the belief that the real truth might, in such cases, be discovered. Therefore, in such cases, it is wisdom to repress such uncontradictable testimony rather than to elicit it. Again, in regard to confidences between husband and wife, attorney and client, priest or clergyman and religious confessor, and physician and patient, the spirit of the law encourages the fullest and freest confidential disclosures, and in civil cases allows the party so disclosing his inner conscience to his trusted adviser, so recognized by law, to object and thereby prevent any public judicial disclosure thereof.
But to reiterate, these safeguards to private parties in civil litigation are not rules of evidence generally, but only special rules of procedure provided for the benefit of the parties. When another statute requires the rules of evidence, so far as applicable in civil proceedings, to apply to criminal proceedings, it has reference to the general principles and rules applying to evidence as such or the competency of witnesses generally, and not to statutory privileges or immunities.
A further consideration that has some weight is that, in criminal proceedings, when the object to be sought and, if possible, attained is to ascertain the truth or falsity of an accusation of offense against the laws and the peace and dignity of the state and *483determine the guilt or innocence of the party charged, the state, as a whole, is the party interested adversely, and in the broad interests of such purpose the state has the right to say what immunities and privileges shall be granted as against it.
Sections 1214, 2147 and 2152, Bern. Code, were originally passed by the territorial legislature in 1854, and were embodied in the Code of 1881. The Code of 1881 was a separate and independent enactment, and where any conflict arises between that code and prior statutes the last enactment must be held to be the law. In the Acts of 1854, the word “not” occurred before the word “protected” in the section now codified as § 2147, Bern. Code, but was somehow omitted in the Code of 1881. Section 2147, supra, gives the physician the right to claim the privilege, irrespective of whether the defendant claims it under §§ 1214 and 2152, supra. In the present case, the physician expressly waived the privilege and expressed his willingness to testify.
The defendant’s objection to the physician’s testimony relating to the treatment of appellant should have been sustained, if the same privilege is accorded to the patient of a physician in a criminal proceeding as in a civil case.
Since it apparently deliberately legislated upon the subject, prescribing the privilege of certain classes of witnesses as to necessary or confidential communications to them, it would appear that the legislature of 1881 intentionally declared the policy of the law as to proceedings brought by the state, by omitting the word “not” in the former statute and preserving the privilege only to the witness to whom, and not the party by whom, such facts had been communicated.
The statute relating to civil actions prohibits the. testimony unless the patient consents, while the stat*484ute relating to criminal proceedings avoids prohibiting the testimony hut protects the privileged witness upon his claim only.
There was therefore no error in permitting the physician, who waived the physician’s privilege, to testify in a criminal case.
I therefore dissent.